Citation Nr: 1529053	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1977 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Columbia, South Carolina, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic low back disability.  The agency of original jurisdiction (AOJ) over the current appeal is the Roanoke, Virginia, VA Regional Office (RO).  

In September 2014, the Board remanded the case to the RO for further evidentiary development, including to obtain copies of his medical records considered by the Social Security Administration (SSA) in the Veteran's claim for SSA disability benefits, as well as all current medical treatment records, and to provide him with a VA medical examination in order to obtain a nexus opinion addressing the matter at issue.  Following the foregoing evidentiary development, the Veteran's claim for VA compensation for a chronic low back disability was denied in an April 2015 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2015, and the Veteran now continues his appeal.   


FINDING OF FACT

A chronic low back disability did not have its onset during active military service and is not otherwise associated thereto.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's duty to notify and assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran's claim for VA compensation for a chronic low back disorder was received by VA in January 2009.  In response, he was notified via letter dated in January 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter addressed all notice elements and predated the initial adjudication of the claim by VA in April 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the. . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim on appeal, the Veteran's service treatment records from his period of active duty have been obtained and associated with the evidence, as well as pertinent post-service private, VA, and SSA medical records, dated 2007-2015.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the Veteran and his representative have not indicated that there was any outstanding evidence that demonstrates a link between his claimed low back disability with his period of active service.  

During the pendency of the claim, the Veteran underwent a VA examination addressing the back disability issue in March 2015.  A nexus opinion addressing this matter was obtained and presented in the examination report.  The nexus opinion obtained was accompanied by an adequate discussion of the facts and a supportive rationale predicated on a review of the record and the pertinent clinical history of the case, to include the Veteran's documented history falling out of a second-floor window during active duty.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim decided on the merits herein.  Thus, the Board finds that the March 2015 VA medical examination report and the nexus opinion obtained are adequate for adjudication purposes with respect to the matter decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  All evidentiary development ordered by the Board in its remand of September 2014 has been undertaken by the RO/AOJ, in substantial compliance with the Board's instructions.  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to this issue is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the chronic low back disability claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to this matter is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for a chronic low back disability.  
II.  Pertinent laws and regulations - service connection.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis (and arthritis in the form of degenerative joint and/or disc disease), if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112(a)(1), 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include arthritic disease, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for low back symptoms, a Veteran is competent to present evidence of continuity of symptomatology).  (Also see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).    

III.  Entitlement to service connection for entitlement a chronic low back disability.

The Veteran's service treatment records show that his spine was clinically normal on enlistment examination in August 1977, and that he denied having any history of recurrent back pain in an accompanying medical history questionnaire.  He entered active duty in October 1977.  During service, in March 1978, he fell a distance of approximately 20 - 25 feet from a second floor window during an episode of somnambulism, sustaining injuries to his right leg and right wrist and forearm.  His somnambulism persisted, and, on this basis, he was ultimately deemed unfit for service and medically discharged from active duty.  Separation examination in June 1978 shows that his spine was clinically normal.  The Veteran was discharged from military service in August 1978.

Post-service medical records show no clinical diagnosis of, or treatment for, arthritic disease of the Veteran's spine, including degenerative joint and/or disc disease, at any time during the first year following his August 1978 separation from active duty.

Private medical records dated in December 2007 show that the Veteran received medical treatment for complaints of low back pain following a motor vehicle accident the previous day, in which he was the driver of an automobile that was struck on the passenger side by another vehicle.  The treatment note indicates that the Veteran had no previous history of low back symptoms.  The notes reflect a diagnosis of lumbosacral strain associated with traumatic injury from a motor vehicle accident, manifested by low back pain, muscle spasms, and acute myofascial strain.

In January 2009, the Veteran filed his original claim for VA compensation for a chronic low back disability, contending that it had its onset in service following an accidental fall from a second story window during training.  VA, private, and SSA medical records pertaining to the period from 2006-2015 show that from 1992 to 2008, he had a vocational history in customer service, transportation, and shipping, including as a bus driver and airline cargo loader.  Although he reported during treatment in 2009 that he had a 20-year history of chronic back pain (i.e., since approximately 1989, or more than a decade after separating from service), the clinical records do not demonstrate an actual diagnosis of a chronic low back disability is indicated in the record until December 2007, following a motor vehicle accident.  The clinical records show that the primary disabling entity affecting him at present is non-service-connected congenital Huntington's chorea, first noted in August 2009 and confirmed on genetic testing in November 2009.

In March 2015, the Veteran underwent a VA medical examination.  Following review of the pertinent medical history and a physical examination of the Veteran, the examining clinician presented a diagnosis of degenerative disc at L5-S1 and lumber degenerative arthritis and degenerative joint disease (DJD), citing the clinical findings of a lumbar spine X-ray, and a history of acute herniated nucleus pulposus of the lumbar spine in 1996, resolved with no objective residuals.  With regard to the issue of entitlement to service connection for a chronic low back disability, the examining clinician presented the following diagnoses, nexus opinion, and rationale:

Lumbar spine acute [herniated nucleus pulposus]. . . [n]ot caused by or related to military service or fall in 1978 while on active duty.  Acute reported injury is most likely due to trauma from [post-service] motor vehicle crash[,] which marked the onset of the [low back] condition.  Acute disc herniation typically resolves or reabsorb[s] in months to years. 

Lumbar spine DJD.  No functional limitation.  No objective radiculopathy. [The lumbar spine DJD] is less likely as not incurred in or caused by military service in 1977 to 1978.  Less likely as not proximately due to, the result of, or related to illness, injury, or event that occurred during active duty, to include [a] fall from [a] second story window in March 1978.  [The] Veteran reports [a history of involvement in] two motor vehicle accidents: [a medically undocumented] one in 1996 that resulted in "herniated disc" treated with pain management, injections, physical therapy, litigation and financial award; a second [motor vehicle accident] in 2007 shown in the C-File that resulted in lumbar strain.  Extensive review of the claims file including [service treatment records showing that following a] sleepwalk-related fall from [a] second story [window] in 1978 [there was] no acute injury or reported pain to [his] low back area.  After recovery from the fall there was no report of back pain [and] the Veteran reported [that] he was fit to perform all duties.  

Upon separation from service [the Veteran] reports [that] he worked at a[n] airline as a cargo loader without significant back problems until a motor vehicle crash in 1996.  He reports [that he] later. . . worked as a bus driver, also with no significant back-related limitation.  2009 X-rays of [his] lumbar spine show surprisingly mild degenerative changes for [his] age, [which] are consistent with natural aging regardless of occupation.

The Veteran's current complaint of occasional, off and on, aching of [his] low back that improves with stretching. . . is most likely due to age-related degenerative arthritic changes exacerbated by spastic Huntington's chorea and less likely as not due to [his period of] military service or [falling injury in service] in 1978.

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for a chronic low back disability.  His service medical records from active duty do not show treatment for any complaints of back problems, nor do they show any diagnoses of a chronic orthopedic disability involving his spine or the musculature of his back throughout the entirety of his military service, including following his clinically documented fall from a second story window while sleepwalking.  In this regard, the service medical records show that he was treated for injuries of his right leg and right wrist and forearm associated with this incident, but no treatment for any back symptoms are indicated.  Significantly, his spine was examined and found to be clinically normal on service separation examination in June 1978.  

Further, no clinical evidence of any arthritic disease is demonstrated to have been manifest within one year following his separation from military service in August 1978.  The post-service medical evidence does not indicate any back diagnosis any earlier than 1989, per the Veteran's account of a 20-year history of low back pain during treatment in 2009, which is over a decade after his separation from active duty.  VA medical examination in March 2015 presented a current diagnosis of DJD of the lumbar spine and acute herniated nucleus pulposus of the lumbar spine in 2006, which the diagnosing physician concluded were not related to the Veteran's military service (including an in-service fall from a second story window) because the degenerative changes noted on X-rays in 2009 were quite mild and were attributable to the normal aging process, exacerbated by his non-service-connected Huntington's chorea, and his history of traumatic injuries from two post-service motor vehicle accidents.  Therefore, the Board finds that there is no factual basis to allow direct or presumptive service connection for a chronic low back disability with active duty. 

To the extent that the Veteran presents an account of onset of low back pain during active duty following his fall from a second story window, with continuity of low back symptomatology thereafter, for purposes of establishing chronicity with service, the Board finds that the Veteran's account is not credible as it is contradicted by the contemporaneous and objective medical record, which does not document any complaints of low back pain in service, even though the Veteran had ample opportunity to present such complaints following his accidental fall as he clearly reported that he injured his right leg and right wrist and forearm.  Further, he has stated in during treatment in 2009 that he had only a 20-year history of chronic low back pain, which would indicate onset of low back pain no earlier than 1989, which is over a decade after his separation from service.  The Board finds his historical account in 2009 to be more credible than his later assertion of onset of low back pain during active duty as the motive for his 2009 account was to receive medical treatment as opposed to monetary compensation.

Inasmuch as the Veteran states on his own authority as a medical layperson, bereft of any formal medical training and certification, that his current low back disability is related to his period of active duty in the United States Marine Corps, the Board has balanced the lay opinion of the Veteran against the medical opinion of the VA clinician in March 2015, who found no such relationship, and the Board finds that the Veteran's lay opinion is the less probative by far.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between his low back symptoms associated with a diagnosis of lumbar DJD, first clinically demonstrated many years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the March 2015 opinion of the VA clinician, who possesses the specialized education and training, is more probative and persuasive of this issue.  Therefore, the Board finds that the March 2015 opinion of the VA clinician outweighs the lay opinion of the Veteran.  

In view of the foregoing discussion, the Board finds that the objective clinical evidence presents no basis to allow the Veteran's claim for service connection for a chronic low back disability.  Accordingly, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


